Title: To Thomas Jefferson from Daniel L. Green, 6 February 1825
From: Green, Daniel L.
To: Jefferson, Thomas


                        Most esteemed Sir
                        
                            Bethlehem
                            February the 6th 1825
                        
                    About the begining of January, I took the freedom of sending, for your acceptance, some medical tracts.—Accompanying them, with observations of a desultory nature; as to the object of so sending them.Perhaps the packet in which they were enclosed got lost, or stolen, as often is the case.In a seperate packet, by the same mail, I also forwarded a letter in manuscript.—To this letter I wisht an answer, & most anxiously awaited such answer,—but being disappointed  makes me think that some accident has happened to my transmission;—consequently I feel a duty:—a necessity to write again.Be this, as it may; & taking the subject in another point of view:—probably, it  may be contrary to custom, to answer my communication.—In such case, it will be a great disappointment to me, as to my scientific advances.—As to my progress & prospects, in the literary world.—Yes:—a very great disappointment, indeed.—On the supposition, that an answer from you, is contrary to custom, I would wish to have the manuscript letter returned to meThe printed letters;—Medical tracts &c &c may be retained—as I have copies of them.—They will convey knowledge, to every person, as to the preservation of health, & consequently, the attainment of long life.For:—next to the knowledge of God; what:—let me ask; is—more valuable; than to know,—how to preserve health, & consequently, how to attain long=life. All other knowledge, is but—secondary.—Yes: but secondary.—I will conclude by expressing a  wish for your health & content, & for an answer to my anxieties, & to my literary anticipations—
                        Danl L. Green
                    In case of sickness, of Mr Jn— any of the household, will be pleased to open this.—